EXHIBIT FORM OF SENIOR SECURITY DEBT INDENTURE EUROSEAS LTD. SENIOR INDENTURE Dated as of , 20 [Name of Trustee] Trustee ARTICLE I. DEFINITIONS AND INCORPORATION BY REFERENCE 1 Section 1.1. Definitions 1 Section 1.2. Other Definitions 5 Section 1.3. Incorporation by Reference of Trust Indenture Act 6 Section 1.4. Rules of Construction 6 ARTICLE II THE SECURITIES 7 Section 2.1. Issuable in Series 7 Section 2.2. Establishment of Terms of Series of Securities 7 Section 2.3. Execution and Authentication 9 Section 2.4. Registrar and Paying Agent 10 Section 2.5. Paying Agent to Hold Money in Trust 10 Section 2.6. Securityholder Lists 11 Section 2.7. Transfer and Exchange 11 Section 2.8. Mutilated, Destroyed, Lost and Stolen Securities 11 Section 2.9. Outstanding Securities 12 Section 2.10. Treasury Securities 12 Section 2.11. Temporary Securities 13 Section 2.12. Cancellation 13 Section 2.13. Defaulted Interest 13 Section 2.14. Global Securities 13 Section 2.15. CUSIP Numbers 14 ARTICLE III. REDEMPTION 15 Section 3.1. Notice to Trustee 15 Section 3.2. Selection of Securities to be Redeemed 15 Section 3.3. Notice of Redemption 15 Section 3.4. Effect of Notice of Redemption 16 Section 3.5. Deposit of Redemption Price 16 Section 3.6. Securities Redeemed in Part 16 ARTICLE IV. COVENANTS 16 Section 4.1. Payment of Principal and Interest 16 Section 4.2. SEC Reports 16 Section 4.3. Compliance Certificate 17 Section 4.4. Stay, Extension and Usury Laws 17 Section 4.5. Corporate Existence 17 Section 4.6. Taxes 18 ARTICLE V. SUCCESSORS 18 Section 5.1. When Company May Merge, Etc 18 Section 5.2. Successor Corporation Substituted 18 ARTICLE VI. DEFAULTS AND REMEDIES 19 Section 6.1. Events of Default 19 Section 6.2. Acceleration of Maturity; Rescission and Annulment 20 Section 6.3. Collection of Indebtedness and Suits for Enforcement by Trustee 20 Section 6.4. Trustee May File Proofs of Claim 21 Section 6.5. Trustee May Enforce Claims Without Possession of Securities 21 Section 6.6. Application of Money Collected 22 Section 6.7. Limitation on Suits 22 Section 6.8. Unconditional Right of Holders to Receive Principal and Interest 22 Section 6.9. Restoration of Rights and Remedies 23 Section 6.10. Rights and Remedies Cumulative 23 Section 6.11. Delay or Omission Not Waiver 23 Section 6.12. Control by Holders 23 Section 6.13. Waiver of Past Defaults 24 Section 6.14. Undertaking for Costs 24 ARTICLE VII. TRUSTEE 24 Section 7.1. Duties of Trustee 24 Section 7.2. Rights of Trustee 25 Section 7.3. Individual Rights of Trustee 26 Section 7.4. Trustee’s Disclaimer 26 Section 7.5. Notice of Defaults 26 Section 7.6. Reports by Trustee to Holders 27 Section 7.7. Compensation and Indemnity 27 Section 7.8. Replacement of Trustee 28 Section 7.9. Successor Trustee by Merger, etc 29 Section 7.10. Eligibility; Disqualification 29 Section 7.11. Preferential Collection of Claims Against Company 29 ARTICLE VIII. SATISFACTION AND DISCHARGE; DEFEASANCE 29 Section 8.1. Satisfaction and Discharge of Indenture 29 Section 8.2. Application of Trust Funds; Indemnification 30 Section 8.3. Legal Defeasance of Securities of any Series 31 Section 8.4. Covenant Defeasance 32 Section 8.5. Repayment to Company 33 ARTICLE IX. AMENDMENTS AND WAIVERS 33 Section 9.1. Without Consent of Holders 33 Section 9.2. With Consent of Holders 34 Section 9.3. Limitations 34 Section 9.4. Compliance with Trust Indenture Act 35 Section 9.5. Revocation and Effect of Consents 35 Section 9.6. Notation on or Exchange of Securities 36 Section 9.7. Trustee Protected 36 ARTICLE X. MISCELLANEOUS 36 Section 10.1. Trust Indenture Act Controls 36 Section 10.2. Notices 36 Section 10.3. Communication by Holders with Other Holders 37 Section 10.4. Certificate and opinion as to Conditions Precedent 37 Section 10.5. Statements Required in Certificate or opinion 37 Section 10.6. Rules by Trustee and Agents 38 Section 10.7. Legal Holidays 38 Section 10.8. No Recourse Against Others 38 Section 10.9. Counterparts 38 Section 10.10. Governing Laws 38 Section 10.11. No Adverse Interpretation of Other Agreements 38 Section 10.12. Successors 39 Section 10.13. Severability 39 Section 10.14. Table of Contents, Headings, Etc 39 Section 10.15. Securities in a Foreign Currency or in ECU 39 Section 10.16. Judgment Currency 40 ARTICLE XI. SINKING FUNDS 40 Section 11.1. Applicability of Article 40 Section 11.2. Satisfaction of Sinking Fund Payments with Securities 40 Section 11.3. Redemption of Securities for Sinking Fund 41 Indenture dated as of , 20 between Euroseas Ltd., a company organized under the laws of the Marshall Islands (the “Company”) and [Name of Trustee], a (the “Trustee”). Each party agrees as follows for the benefit of the other party and for the equal and ratable benefit of the Holders of the Securities issued under this Indenture. ARTICLE I. DEFINITIONS AND INCORPORATION BY REFERENCE Section 1.1.Definitions. “Additional Amounts” means any additional amounts which are required hereby or by any Security, under circumstances specified herein or therein, to be paid by the Company in respect of certain taxes imposed on Holders specified therein and which are owing to such Holders. “Affiliate” of any specified Person means any other Person directly or indirectly controlling or controlled by or under direct or indirect common control with such specified Person. For the purposes of this definition, “control” (including, with correlative meanings, the terms “controlled by” and “under common control with”), as used with respect to any Person, shall mean the possession, directly or indirectly, of the power to direct or cause the direction of the management or policies of such Person, whether through the ownership of voting securities or by agreement or otherwise. “Agent” means any Registrar, Paying Agent or Service Agent. “Authorized Newspaper” means a newspaper in an official language of the country of publication customarily published at least once a day for at least five days in each calendar week and of general circulation in the place in connection with which the term is used. If it shall be impractical in the opinion of the Trustee to make any publication of any notice required hereby in an Authorized Newspaper, any publication or other notice in lieu thereof that is made or given by the Trustee shall constitute a sufficient publication of such notice. “Bearer Security” means any Security, including any interest coupon appertaining thereto, that does not provide for the identification of the Holder thereof. “Board of Directors” means the Board of Directors of the Company or any duly authorized committee thereof. “Board Resolution” means a copy of a resolution certified by the Secretary or an Assistant Secretary of the Company to have been adopted by the Board of Directors or pursuant to authorization by the Board of Directors and to be in full force and effect on the date of the certificate and delivered to the Trustee. “Business Day” means a day (other than Saturday or Sunday) on which the Depository and banks in the City of New York, and banks in the city in which the Corporate Trust Office of the Trustee is located, is open for business. “Certificated Securities” means Securities in the form of physical, certificated Securities in registered form. “Company” means the party named as such above until a successor replaces it and thereafter means the successor. “Company Order” means a written order signed in the name of the Company by two Officers, one of whom must be the Company’s principal executive officer, principal financial officer or principal accounting officer. “Company Request” means a written request signed in the name of the Company by its Chairman of the Board, a President or a Vice President, and by its Chief Financial Officer, its Secretary or an Assistant Secretary, and delivered to the Trustee. “Corporate Trust Office” means the office of the Trustee at which at any particular time its corporate trust business shall be principally administered. “Debt” of any Person as of any date means, without duplication, all indebtedness of such Person in respect of borrowed money, including all interest, fees and expenses owed in respect thereto (whether or not the recourse of the lender is to the whole of the assets of such Person or only to a portion thereof), or evidenced by bonds, notes, debentures or similar instruments. “Default” means any event which is, or after notice or passage of time would be, an Event of Default. “Depository” means, with respect to the Securities of any Series issuable or issued in whole or in part in the form of one or more Global Securities, the Person designated as Depository for such Series by the Company, which Depository shall be a clearing agency registered under the Exchange Act; and if at any time there is more than one such Person, “Depository” as used with respect to the Securities of any Series shall mean the Depository with respect to the Securities of such Series. “Discount Security” means any Security that provides for an amount less than the stated Principal amount thereof to be due and payable upon declaration of acceleration of the Maturity thereof pursuant to Section 6.2. “Dollars” means the currency of The United States of America. “ECU” means the European Currency Unit as determined by the Commission of the European Union. “Event of Default” see Section 6.1. “Exchange Act” means the Securities Exchange Act of 1934, as amended. “Foreign Currency” means any currency or currency unit issued by a government other than the government of The United States of America. “Foreign Government Obligations” means with respect to Securities of any Series that are denominated in a Foreign Currency, (i) direct obligations of the government that issued or caused to be issued such currency for the payment of which obligations its full faith and credit is pledged or (ii) obligations of a Person controlled or supervised by or acting as an agency or instrumentality of such government the timely payment of which is unconditionally guaranteed as a full faith and credit obligation by such government, which, in either case under clauses (i) or (ii), are not callable or redeemable at the option of the issuer thereof. “Global Security” or “Global Securities” means a Security or Securities, as the case may be, in the form established pursuant to Section 2.2 evidencing all or part of a Series of Securities, issued to the Depository for such Series or its nominee, and registered in the name of such Depository or nominee. “Holder” or “Securityholder” means a Person in whose name a Security is registered or the holder of a Bearer Security. “Indenture” means this Indenture as amended from time to time and shall include the form and terms of particular Series of Securities established as contemplated hereunder. “Maturity,” when used with respect to any Security or installment of Principal thereof, means the date on which the Principal of such Security or such installment of Principal becomes due and payable as therein or herein provided, whether at the Stated Maturity or by declaration of acceleration, call for redemption, notice of option to elect repayment or otherwise. “Officer” means the Chairman of the Board, the President, any Vice-President, the Treasurer, the Secretary, any Assistant Treasurer or any Assistant Secretary of the Company. “Officers’ Certificate” means a certificate signed by two Officers, one of whom must be the Company’s principal executive officer, principal financial officer or principal accounting officer. “Opinion of Counsel” means a written opinion of legal counsel who is reasonably acceptable to the Trustee. Such legal counsel may be an employee of or counsel to the Company. “Participants” means those Persons designated as participants by the Depositary. “Person” means any individual, corporation, partnership, joint venture, association, limited liability company, joint-stock company, trust, unincorporated organization or government or any agency or political subdivision thereof. “Principal” of a Security means the principal of the Security plus, when appropriate, the premium, if any, on, and any Additional Amounts in respect of, the Security. “Responsible Officer” means any officer of the Trustee in its Corporate Trust Office and also means, with respect to a particular corporate trust matter, any other officer to whom any corporate trust matter is referred because of his or her knowledge of and familiarity with a particular subject. “SEC” means the Securities and Exchange Commission. “Security” or “Securities” means the debentures, notes or other debt instruments of the Company of any Series authenticated and delivered under this
